Citation Nr: 0310565	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  94-40 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of right 
knee internal derangement, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from August 1953 to June 1955.  
This appeal originally arose from a September 1992 rating 
action of the New York, New York regional office.  In 
November 2002, the veteran's claims file was transferred from 
the New York, New York regional office to the Columbia, South 
Carolina regional office (RO), reflecting the veteran's 
change of residence to that state.

In an April 2001 statement, the veteran claimed service 
connection for unspecified disorders resulting from 1991 
right knee surgery as secondary to his service-connected 
residuals of right knee internal derangement.  This matter 
has not been adjudicated by the RO and is not properly before 
the Board for appellate consideration at this time, and is 
thus referred to the RO for appropriate action.


REMAND

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law during the pendency of this appeal.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
This liberalizing law is applicable to this appeal.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
See 38 C.F.R. §§ 3.102, 3.156 (a), 3.159, 3.326 (a) (2002).  
They include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
a claimant what evidence will be obtained by whom.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (b).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159 (c).  The Board finds that, on 
remand, the RO should also consider whether any additional 
development is warranted pursuant to the VCAA.

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notice and development action needed to fairly adjudicate 
the claim on appeal has not been accomplished.  In this 
regard, the Board notes that the VCAA requires the VA to make 
reasonable efforts to assist claimants in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records that the 
claimant adequately identifies to the VA and authorizes the 
VA to obtain.  See 38 U.S.C.A § 5103A (a), (b).  In claims 
for disability compensation, such assistance shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (d).

In this case, the Board notes that the veteran failed to 
report for a VA examination scheduled in conjunction with his 
claim for an increased rating.  However, a copy of the letter 
informing him of the date, time, and place of the examination 
is not of record.  Without a copy of such notice, the Board 
is unable to determine whether the veteran received adequate 
notice.  In this regard, the Board notes that the record 
indicates that the veteran did report for VA outpatient 
evaluation as recently as February 2003.  Under the 
circumstances, the Board finds that due process requires that 
the veteran be scheduled for another VA examination, and that 
a copy of the letter notifying him of the date, time, and 
place of the examination be associated with the claims file.

Appellate review also discloses that the veteran was not 
properly notified of the consequences of any failure to 
report for the scheduled VA examination.  By letter of 
December 2002, the RO notified the veteran that, in the event 
he failed, without good cause, to report for VA examination, 
his claim would be rated based on the evidence of record.  
The Board notes that 38 C.F.R. § 3.655 (2002) provides that, 
when a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  Under the 
circumstances, the Board finds that this case should be 
returned to the RO for proper notice to the veteran, and 
readjudication of the increased rating claim under the proper 
standard of review in the event he fails to report for VA 
examination. 
 
The Board also finds that the RO must obtain and associate 
with the claims file all records of pertinent outstanding 
medical treatment, to ensure that the record is complete and 
that a subsequent VA examiner has the veteran's fully 
documented medical history.  

The RO should also undertake efforts to obtain pertinent 
records from any additional sources of medical treatment 
identified by the veteran, following the procedures 
prescribed in 38 C.F.R. § 3.159, as well as undertake any 
additional notification and/or development action warranted 
by the VCAA.  

Accordingly, this case is hereby REMANDED to the RO for the 
following action:

1.	The RO should contact the veteran and 
afford him the opportunity to identify 
or submit any additional pertinent 
evidence in support of his claim, to 
include copies of records of all 
treatment and evaluation of the 
veteran for a right knee disability 
from 2002 up to the present time from 
the VAMC at Columbia, South Carolina.  
Based on his response, the RO should 
attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the 
claims file by the RO.  If, after 
making reasonable efforts to obtain 
named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; 
(b) briefly explain the efforts that 
the RO made to obtain those records; 
and (c) describe any further action to 
be taken by the RO with respect to the 
claim.  The veteran must then be given 
an opportunity to respond.  

2.	Thereafter, the RO should afford the 
veteran a special VA orthopedic 
examination to determine the current 
nature and extent of the residuals of 
right knee internal derangement.  A 
copy of the letter informing him of 
the date, time, and place of the 
examination must be associated with 
the claims folder.  The veteran must 
also be notified of the provisions of 
38 C.F.R. §§ 3.655(a), (b) that, when 
a claimant, without good cause, fails 
to report for an examination scheduled 
in conjunction with a claim for 
increase, the claim shall be denied.  
The entire claims file must be made 
available to the physician designated 
to examine the veteran.  All indicated 
tests and studies, including x-rays 
and consultations, should be 
accomplished, and all clinical 
findings should be reported in detail.  
The examiner should describe the 
manifestations of the veteran's right 
knee in accordance with pertinent 
criteria for rating that disorder.  
Specifically, he should indicate right 
knee range of motion in degrees, and 
comment as to whether the veteran has 
arthritis as well as instability 
and/or subluxation as residuals of his 
right knee internal derangement.  If 
so, he should indicate the frequency 
and extent of such symptoms, 
commenting as to whether they are 
slight, moderate, or severe.  The 
examiner should also render specific 
findings as to whether, during the 
examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
right knee.  In addition, he should 
indicate whether, and to what extent, 
the veteran experiences functional 
loss due to pain and/or any of the 
other symptoms noted above during 
flare-ups.  To the extent possible, 
the examiner should express such 
functional loss in terms of additional 
degrees of limited motion.  If the 
examiner is unable to provide any of 
the requested information with any 
degree of medical certainty, he should 
clearly so state.  All examination 
findings, along with the complete 
rationale for all opinions expressed 
and conclusions reached, should be 
typewritten.

3.	To help avoid future remand, the RO 
should ensure that all requested 
development has been completed, to the 
extent possible, in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  

4.	The RO must also review the claims 
file to ensure that any additional 
notification and development required 
by the VCAA has been accomplished.

5.	After completing the requested 
development, and any additional 
notification and/or development deemed 
warranted, the RO should readjudicate 
the claim for an increased rating for 
a right knee disability on the basis 
of all pertinent evidence and legal 
authority, including 38 C.F.R. 
§ 3.655.  The decision should 
specifically include discussion of the 
provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2002) (pertaining to 
consideration of functional loss due 
to pain and other factors), as well as 
VAOPGCPREC 23-97 (1997), and 
VAOPGCPREC 9-98 (1998) (governing 
assignment of separate evaluations for 
arthritis and instability).  The RO 
should provide adequate reasons and 
bases for its determinations, citing 
to all governing legal authority and 
precedent, and addressing all issues 
and concerns that are noted in this 
REMAND.

6.	If the benefit sought on appeal 
remains denied, the RO must furnish 
the veteran an appropriate 
supplemental statement of the case 
that includes citation to and 
discussion of VCAA laws and 
regulations, and clear reasons and 
bases for the determination, and 
afford him the requisite time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

